The case on appeal in this case not having been served in time, is not with the record in this Court and it appearing from an examination of the record proper that the complaint states facts sufficient to constitute a cause of action, the defendant's motion to dismiss the action is disallowed, and plaintiff's motion to affirm the judgment below is allowed.
Action for the recovery of personal property. From a verdict and judgment in favor of the plaintiff, the defendant appealed.
It is admitted that the case on appeal was not served within the time required by law, and therefore has not been sent up to this Court with the record.
The plaintiffs move the Court to affirm the judgment upon the face of the record. *Page 501 
The defendant moves the Court to dismiss the action because on the face of the complaint no cause of action is stated.
The Court, being of opinion that a cause of action is stated in the complaint, and that there is no error apparent upon the face of the record, allows the motion to affirm the judgment of the Superior Court.
Affirmed.
(599)